 1

 2

 3

 4                                  UNITED STATES DISTRICT COURT
 5                                         DISTRICT OF NEVADA
 6                                                    ***
 7    GAYLE LAYNE,                                              Case No. 2:17-cv-02434-JAD-PAL
 8                                            Plaintiff,                          ORDER
               v.
 9
      C.R. BARD, INC.,
10
                                            Defendant.
11

12            Before the court is the parties’ Notice of Settlement (ECF No. 23) filed January 24, 2019.
13   On January 16, 2019 the court entered an Order (ECF No 21) when the parties failed to file the
14   joint pretrial on January 5, 2019 as required by the court’s discovery plan and scheduling order.
15   The Order required the parties to file a joint pretrial order no later than January 30, 2019. The
16   parties now advise the court that they have reached a settlement and that a stipulation to dismiss
17   will be submitted once the settlement terms are finalized. The parties do not say when they
18   anticipate they will finalize the terms of their settlement and when a stipulation to dismiss will be
19   filed.   The court will give the parties 60 days to either finalize their settlement and file the
20   stipulation. If they have not filed a stipulation to dismiss in 60 days they will be required to file
21   the joint pretrial order.
22            Having reviewed and considered the matter,
23            IT IS ORDERED that the parties shall have sixty days, or until March 25, 2019, to either
24   file a stipulation to dismiss with prejudice, or the joint pretrial order.
25            DATED this 31st day of January 2019.
26

27
                                                               PEGGY A. LEEN
28                                                             UNITED STATES MAGISTRATE JUDGE
                                                           1
